UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) (Registrant's telephone number, including area code): (414) 765-6609 Date of fiscal year end:December 31, 2011 Date of reporting period:December 31, 2011 Item 1. Reports to Stockholders. Annual Report AL FRANK FUND AL FRANK DIVIDEND VALUE FUND Al Frank Fund Al Frank Dividend Value Fund ANNUAL REPORT December 31, 2011 Al Frank Funds 85 Argonaut, Suite 220 Aliso Viejo, CA 92656 Shareholder Services 888.263.6443 alfrankfunds.com Al Frank Asset Management 85 Argonaut, Suite 220, Aliso Viejo, CA 92656 alfrankfunds.com Dear Shareholders, While it is hardly a revelation, we know that market conditions can change rapidly. Indeed, when last I communicated via this forum (mid-August 2011), the commentary focused on a review of a solid first six months of 2011 for the Al Frank Fund – Investor Class (VALUX) and the Al Frank Dividend Value Fund – Investor Class (VALDX), but could not ignore the traumatic six weeks or so in the equity markets that followed the end of the first half of the year.Recall that I then wrote: Incredibly, over the first six trading sessions of this month (August), our benchmark Russell 3000® Index plunged by more than 14%, before a strong rebound cut those losses in half over the ensuing five trading sessions.No doubt, there will be plenty more drama by the time this report makes its way to shareholders. Investors certainly did go on to face plenty of drama as those August lows didn’t hold; it wasn’t until October 3 that stocks bottomed out for the year.While the bounce back from the low-water mark was very impressive (the fourth quarter saw double-digit percentage returns for both Funds), the year still ended in the red with less-than-stellar overall and relative performance.Alas, for the fiscal year ending December 31, 2011, VALUX had a total return of -4.64%, while VALDX had a total return of -4.09%.For the fiscal year ending December 31, 2011, each Fund underperformed its benchmarks as the S&P 500® Index and Russell 3000® Index returned 2.11% and 1.03%, respectively, for the same period. Of course, we could argue that stocks actually held up pretty well last year given that just about everything but the kitchen sink was thrown at us in 2011.The European sovereign debt crisis played out all year long, while we also faced unrest in the Middle East, a devastating earthquake and tsunami in Japan, a dysfunctional Washington that reached a last-second agreement to raise the debt ceiling, S&P’s downgrade of the U.S. credit rating and a major financial institution (MF Global) that filed for bankruptcy while ‘misplacing’ client assets. Al Frank Fund COMPOUND AVERAGE ANNUAL TOTAL RETURNS AS OF 12.31.11 Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Funds may be lower or higher than the performance quoted. Performance data to the most recent month end may be obtained by visiting alfrankfunds.com. The Funds impose a 2% redemption fee on shares held for 60 days or less. Performance data does not reflect redemption fee. Had the fee been included, returns would be lower. Al Frank Fund – Al Frank Fund – Russell S&P 500® Investor Class Advisor Class* 3000® Index Index 1 year -4.64% -4.40% 1.03% 2.11% 5 years -2.16% -1.89% -0.01% -0.25% 10 years 5.28% N/A 3.51% 2.92% Since 1.2.98 inception 9.09% -1.58% 4.01% 3.66% *Commencement of operations on April 30, 2006. Total Annual Fund Operating Expenses: Investor Class - 1.67%; Advisor Class - 1.42% Net Annual Fund Operating Expenses: Investor Class - 1.50%; Advisor Class - 1.25% The advisor has contractually agreed to waive fees through April 30, 2012.Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced. Al Frank Dividend Value Fund COMPOUND AVERAGE ANNUAL TOTAL RETURNS AS OF 12.31.11 Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Funds may be lower or higher than the performance quoted. Performance data to the most recent month end may be obtained by visiting alfrankfunds.com. The Funds impose a 2% redemption fee on shares held for 60 days or less. Performance data does not reflect redemption fee. Had the fee been included, returns would be lower. Al Frank Dividend Al Frank Dividend Value Fund – Value Fund – Russell S&P 500® Investor Class Advisor Class* 3000® Index Index 1 year -4.09% -3.83% 1.03% 2.11% 5 years -2.15% -1.93% -0.01% -0.25% Since 9.30.04 inception 2.94% -1.03% 4.24% 3.80% *Commencement of operations on April 30, 2006. Total Annual Fund Operating Expenses: Investor Class - 2.36%; Advisor Class - 2.11% Net Annual Fund Operating Expenses: Investor Class - 1.99%; Advisor Class - 1.74% The advisor has contractually agreed to waive fees through April 30, 2012.Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced. 2 Admittedly, there were modestly positive total returns for the full year 2011 posted by the S&P 500® Index and Russell 3000® Index.However, the black ink seen by those market-cap-weighted indexes masked the actual goings on in the overall domestic market, as the Russell 2000® Index of small-cap stocks dropped by -4.2% and, according to data published in The Wall Street Journal, only 1,767 stocks on the New York Stock Exchange advanced in price in 2011, compared to 2,781 that declined.Even worse on a proportionate basis, the NASDAQ saw only 981 winners versus 1,787 losers.Not surprisingly, then, stock pickers had a tough time of it last year, as evidenced by the one-year relative underperformance of both of our Funds. We know that we will not always be able to outperform the benchmarks in the short run, especially as our focus is always on the long-term prospects of the Funds and the stocks contained therein.As such, we remain pleased with our long-term performance comparisons.For example, the Al Frank Fund (VALUX) has enjoyed a 9.09% annualized rate of return since its inception on January 2, 1998, compared to a 4.01% annualized return for the Russell 3000® Index.The Al Frank Dividend Value Fund (VALDX), with its emphasis on generally less-volatile dividend-paying stocks, has had a 2.94% annualized rate of return since its inception on September 30, 2004, versus a 4.24% annualized return for the Russell 3000® Index. Remember that both of our Funds are broadly diversified with exposure across nearly all market sectors.Also, as the pie charts below illustrate, we remain very much an all-cap manager, with representation in micro-, small-, mid-, large- and giant-caps.We have always been equal opportunity stock pickers, free to go where the bargains reside. In fact, in recent years we have moved more toward larger-cap holdings, given the opportunities presented by the relative inexpensive valuations that were created as a result of small- and mid-cap stocks dramatically outperforming since the turn of the millennium.Support for the shift can be found in the January 2012 S&P Indices Market Attributes report.Standard & Poor’s states that the price return since December 1999 on the Large-Cap S&P 500® Index has been -10.67% through January 31, 2012, compared to +110.61% for the S&P MidCap 400® Index and +123.53% for the S&P SmallCap 600® Index.And on the valuation side, Standard & Poor’s shows a price to earnings ratio of 12.4 times 2012 estimated earnings for the S&P 500® Index versus 15.1 for the S&P MidCap 400® Index and 16.0 for the S&P SmallCap 600® Index. The following attribution analysis illustrates some of the reasons why the Al Frank Fund (VALUX) performed as it did during 2011 relative to the Russell 3000® Index.Although VALUX realized returns of 11.17% during the fourth quarter, the Fund underperformed the benchmark index for both the three months and the year.During 2011, the Fund benefited from a material underweight position in the Financial sector.In addition, the Fund realized relatively better returns from stock selection in the Telecommunication Services sector.Relatively poor stock selection within the Consumer Discretionary, Information Technology and Energy sectors, as well as an underweight position and relatively poor selection in the Consumer Staples sector pulled down aggregate performance. VALUX’s beneficial allocation to mid-cap stocks could not overcome the relatively poor individual stock selection within this stratum.In addition, small- and large-cap names lagged those of the benchmark on a relative basis, due to a combination of allocation and selection effects.Looking at specific stocks, the top five positions that had the greatest positive impact on the portfolio during 2011 were UnitedHealth Group, American Software, Inc., National Semiconductor Corporation, Brightpoint, Inc. and Philip Morris International, Inc.On the other side of the ledger, Harbin Electric, Inc., STMicroelectronics N.V., Whirlpool Corporation, Freeport-McMoRan Copper & Gold Inc. and Hudson City Bancorp, Inc. had the largest negative impact. Although the Al Frank Dividend Value Fund (VALDX) realized returns of 11.69% during the fourth quarter, the Fund also underperformed the benchmark index for the last three months and the year.During 2011, VALDX benefited from an underweighted position in the Financial sector.In addition, the Fund realized relatively better returns from stock selection in the Telecommunication Services and Information Technology sectors.Relatively poor stock selection within the Consumer Discretionary and the Energy sectors, as well as an underweight position and relatively poor selection in the Consumer Staples sector pulled down aggregate performance during the period. While VALDX realized relatively better stock selection in the small-caps, the material overweight and negative returns in that space led to overall negative relative underperformance for the capitalization.In addition, mid- and large-cap names lagged those of the benchmark on a relative basis, due to a combination of allocation and selection effects.Looking at specific stocks, the top five positions that had the largest positive impact on the portfolio during 2011 were Xyratex Ltd., National Semiconductor Corporation, Philip Morris International, Inc., American Software, Inc. and Seagate Technology, LLC.On the other side of the ledger, Whirlpool Corporation, 3 Freeport-McMoran Copper & Gold, Inc., STMicroelectronics N.V., Ship Finance International Limited and Goldman Sachs had the largest negative impact. Happily, 2012 is off to a very nice start (as of 2.6.12), with the gains seen so far this year already erasing and then some the losses suffered in 2011.This has been accomplished despite several events (a not-as-strong-as-expected Q4 earnings reporting season and a big S&P downgrade of the credit ratings of France and eight other Euro-zone countries) that might have been expected to send stocks heading in a southerly direction or at least to keep them from showing much in the way of gains.To be sure, the important monthly jobs report, the latest read on manufacturing and the most recent tallies on retail sales, durable goods, consumer confidence and the health of the service sector have all come in better than expected. Al Frank Fund TOP FIFTEEN HOLDINGS AND SECTOR COMPOSITION Name % Net Assets Sector % Net Assets 1 Norfolk Southern Corp. 1.7% Information Technology 19.3% 2 McKesson Corp. 1.7% Industrials 13.3% 3 Walt Disney Co. 1.6% Energy 12.8% 4 International Business Machines Corp. 1.5% Consumer Discretionary 11.2% 5 American Software, Inc. 1.5% Health Care 11.0% 6 Exxon Mobil Corp. 1.5% Financials 10.6% 7 UnitedHealth Group, Inc. 1.5% Consumer Staples 7.2% 8 Nippon Telegraph & Telephone Corp. 1.5% Materials 6.3% 9 Philip Morris International Inc. 1.5% Telecommunication Services 3.4% 10 Eaton Corp. 1.5% Utilities 1.3% 11 Cooper Tire & Rubber Co. 1.4% Securities Lending Collateral 5.0% 12 Bristow Group, Inc. 1.4% Short-Term Investments 3.7% 13 Cisco Systems, Inc. 1.4% 14 Microsoft Corp. 1.4% 15 Abbott Laboratories 1.3% As of December 31, 2011.Top fifteen holdings and sector composition are subject to change.SOURCE: Al Frank. Fund holdings are subject to change and are not recommendations to buy or sell any security. COMPOSITION OF EQUITY HOLDINGS BY MARKET CAPITALIZATION Market capitalization is subject to change. SOURCE: Al Frank using Bloomberg 4 Al Frank Dividend Value Fund TOP FIFTEEN HOLDINGS AND SECTOR COMPOSITION Name % Net Assets Sector % Net Assets 1 Verizon Communications, Inc. 1.9% Information Technology 18.2% 2 Seagate Technology PLC 1.8% Consumer Discretionary 13.3% 3 Yamana Gold, Inc. 1.7% Industrials 12.8% 4 Intel Corp. 1.7% Financials 12.1% 5 Aceto Corp. 1.7% Energy 10.4% 6 International Business Machines Corp. 1.7% Health Care 8.9% 7 Whirlpool Corp. 1.6% Consumer Staples 7.9% 8 Eaton Corp. 1.6% Materials 6.8% 9 McKesson Corp. 1.6% Telecommunication Services 5.5% 10 Philip Morris International Inc. 1.6% Utilities 2.4% 11 Xyratex Ltd. 1.6% Short-Term Investments 2.4% 12 Protective Life Corp. 1.6% 13 DTE Energy Co. 1.5% 14 Cisco Systems, Inc. 1.5% 15 Comcast Corp. 1.5% As of December 31, 2011.Top fifteen holdings and sector composition are subject to change.SOURCE: Al Frank. Fund holdings are subject to change and are not recommendations to buy or sell any security. COMPOSITION OF EQUITY HOLDINGS BY MARKET CAPITALIZATION Market capitalization is subject to change. SOURCE: Al Frank using Bloomberg While five weeks does not a year make, we obviously like the old adage that as January goes (or the first five trading days), so goes the year.That said, we are even more pleased that the kinds of stocks that we favor have been performing well, especially as growth stocks have again been winning the performance derby, at least when we compare the Russell 3000 Value® Index to the Russell 3000 Growth® Index.We do believe that Value should again reassert its long-term historical dominance. ***** We pride ourselves on our educational heritage and we are always striving to keep shareholders and prospective shareholders abreast of our thinking.While many are receiving our philosophical musings via their subscriptions to The Prudent Speculator newsletter, we encourage those who are not subscribers to e-mail us at info@alfrank.com for additional information and to sign up for our free electronic offerings. 5 All of us at AFAM | Innealta Capital thank you for your continued loyalty and patronage.We appreciate the faith you have shown in us and I am proud to say that I continue to invest my own money right alongside our shareholders in both of our Funds. Sincerely, John Buckingham Opinions expressed are those of John Buckingham, which are subject to change and are not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Past performance is not a guarantee of future results. This material must be preceded or accompanied by a prospectus.Read it carefully before investing. Mutual fund investing involves risk.Principal loss is possible.Investing in securities of small- and medium-capitalization companies will involve greater price volatility and more limited liquidity than large-capitalization companies. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of fund holdings, please refer to the Schedule of Investments included in this report. Diversification does not assure a profit or protect against loss in a declining market. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. The NASDAQ Composite Index is a broad-based capitalization-weighted index of stocks in all three NASDAQ tiers: Global Select, Global Market and Capital Market. The Russell 2000© Index, an unmanaged index, is comprised of the 2,000 smallest companies in the Russell 3000© Index. The Russell 3000® Index measures the performance of the largest 3,000 U.S. companies.It is constructed to provide a comprehensive, unbiased, and stable barometer of the broad market and is reconstituted annually to ensure new and growing equities are reflected. The Russell 3000® Growth Index measures the performance of the broad growth segment of the U.S. equity universe.It includes those Russell 3000 companies with higher price-to-book ratios and higher forecasted growth values. The Russell 3000© Value Index measures the performance of the broad value segment of U.S. equity value universe. The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.You cannot invest directly in an index. The S&P Midcap 400 Index is a capitalization-weighted index which measures the performance of the mid-range sector of the U.S. stock market. The S&P Smallcap 600 Index is a capitalization-weighted index that measures the performance of selected U.S. stocks with a small market capitalization. You cannot invest directly in an index. Earnings per share (EPS) is calculated by taking the total earnings divided by the number of shares outstanding. Price to earnings is a valuation ratio of a company’s current share price compared to its per-share earnings. The Al Frank Funds are distributed by Quasar Distributors, LLC. 6 Al Frank Funds Al Frank Fund Comparison of the change in value of a hypothetical $10,000 investment in Al Frank Fund – Investor Class vs. the Russell 3000 Index and the S&P 500 Index. Al Frank Fund Russell 3000 S&P 500 Average Annual Total Return1 Al Frank Fund – Al Frank Fund – Russell S&P 500® Investor Class Advisor Class* 3000® Index Index 1 year -4.64% -4.40% 1.03% 2.11% 5 years -2.16% -1.89% -0.01% -0.25% 10 years 5.28% N/A 3.51% 2.92% Since 1.2.98 inception 9.09% -1.58% 4.01% 3.66% Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Funds may be lower or higher than the performance quoted.Performance data for the most recent month end is available at www.alfrankfunds.com. Returns reflect the reinvestment of dividends and capital gains. Fee waivers are in effect. In the absence of fee waivers, returns would be reduced. The performance data and graphs above do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.Performance data shown does not reflect the 2.00% redemption fee imposed on shares held 60 days or less.If it did, returns would be reduced. * Commencement of operations on April 30, 2006. 1 Average Annual Total Return represents the average change in account value over the periods indicated. The Russell 3000 Index measures the performance of the largest 3,000 U.S. companies as determined by total market capitalization. The S&P 500 Index is a broad based unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic market. Indices do not incur expenses and are not available for investment. 7 Al Frank Funds Russell 3000 S&P 500 Al Frank Dividend Value Fund Al Frank Dividend Value Fund Comparison of the change in value of a $10,000 investment in the Al Frank Dividend Value Fund – Investor Class vs. the Russell 3000 Index and the S&P 500 Index. Average Annual Total Return1 Al Frank Dividend Al Frank Dividend Value Fund – Value Fund – Russell S&P 500® Investor Class Advisor Class* 3000® Index Index 1 year -4.09% -3.83% 1.03% 2.11% 5 years -2.15% -1.93% -0.01% -0.25% Since 9.30.04 inception 2.94% -1.03% 4.24% 3.80% Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Funds may be lower or higher than the performance quoted.Performance data for the most recent month end is available at www.alfrankfunds.com. Returns reflect the reinvestment of dividends and capital gains. Fee waivers are in effect. In the absence of fee waivers, returns would be reduced. The performance data and graphs above do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.Performance data shown does not reflect the 2.00% redemption fee imposed on shares held 60 days or less.If it did, returns would be reduced. * Commencement of operations on April 30, 2006. 1 Average Annual Total Return represents the average change in account value over the periods indicated. The Russell 3000 Index measures the performance of the largest 3,000 U.S. companies as determined by total market capitalization. The S&P 500 Index is a broad based unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic market. Indices do not incur expenses and are not available for investment. 8 Al Frank Funds EXPENSE EXAMPLE at December 31, 2011 (Unaudited) Generally, shareholders of mutual funds incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested in both the Investor Class and the Advisor Class at the beginning of the period and held for the entire period (7/1/11– 12/31/11). Actual Expenses The first line of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.49% and 1.24% per the operating expenses limitation agreement for the Al Frank Fund Investor Class and Advisor Class, respectively, and 1.98% and 1.73% for the Al Frank Dividend Value Fund Investor Class and Advisor Class, respectively. Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. The Example below includes, but is not limited to, management fees, 12b-1 fees, fund accounting, custody and transfer agent fees. You may use the information in the first line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the tables is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these costs were included, your transaction costs would have been higher. Al Frank Fund – Investor Class Beginning Ending Expenses Paid Account Value Account Value During Period 7/1/11 12/31/11 7/1/11 – 12/31/11* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 1.49%, multiplied by the average account value over the period, multiplied by 184 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. Al Frank Fund – Advisor Class Beginning Ending Expenses Paid Account Value Account Value During Period 7/1/11 12/31/11 7/1/11 – 12/31/11* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 1.24%, multiplied by the average account value over the period, multiplied by 184 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. 9 Al Frank Funds EXPENSE EXAMPLE at December 31, 2011 (Unaudited), Continued Al Frank Dividend Value Fund – Investor Class Beginning Ending Expenses Paid Account Value Account Value During Period 7/1/11 12/31/11 7/1/11 – 12/31/11* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 1.98%, multiplied by the average account value over the period, multiplied by 184 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. Al Frank Dividend Value Fund – Advisor Class Beginning Ending Expenses Paid Account Value Account Value During Period 7/1/11 12/31/11 7/1/11 – 12/31/11* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 1.73%, multiplied by the average account value over the period, multiplied by 184 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. 10 Al Frank Funds SECTOR ALLOCATION OF PORTFOLIO ASSETS at December 31, 2011 (Unaudited) Al Frank Fund at December 31, 2011 Al Frank Dividend Value Fund at December 31, 2011 Percentages represent market value as a percentage of total investments. 11 Al Frank Fund SCHEDULE OF INVESTMENTS at December 31, 2011 Shares COMMON STOCKS: 96.37% Value CONSUMER DISCRETIONARY: 11.22% Apparel Retail: 1.16% Stage Stores, Inc. $ Apparel, Accessories & Luxury Goods: 0.91% Delta Apparel, Inc. (a)(c) Cable & Satellite: 1.18% Comcast Corp. – Class A Home Improvement Retail: 1.25% Home Depot, Inc. Homebuilding: 1.15% M.D.C. Holdings, Inc. (c) Household Appliances: 0.79% Whirlpool Corp. Leisure Products: 0.76% Hasbro, Inc. Movies & Entertainment: 1.61% Walt Disney Co. Specialty Stores: 0.99% Staples, Inc. Tires & Rubber: 1.42% Cooper Tire & Rubber Co. Total Consumer Discretionary (Cost $9,138,586) CONSUMER STAPLES: 7.25% Agricultural Products: 1.29% Archer-Daniels-Midland Co. Drug Retail: 1.18% Walgreen Co. Hypermarkets & Super Centers: 0.93% Wal-Mart Stores, Inc. Packaged Foods & Meats: 2.36% Kraft Foods, Inc. – Class A Tyson Foods, Inc. – Class A Tobacco: 1.49% Philip Morris International Inc. Total Consumer Staples (Cost $4,013,844) ENERGY: 12.77% Integrated Oil & Gas: 3.65% Eni S.p.A – ADR The accompanying notes are an integral part of these financial statements. 12 Al Frank Fund SCHEDULE OF INVESTMENTS at December 31, 2011, Continued Shares Value ENERGY: 12.77% (continued) Integrated Oil & Gas: 3.65% (continued) Exxon Mobil Corp. $ Total SA – ADR Oil & Gas Drilling: 0.51% Diamond Offshore Drilling, Inc. Oil & Gas Equipment & Services: 2.28% Bristow Group, Inc. (c) Weatherford International Ltd. (a)(b) Oil & Gas Exploration & Production: 4.51% Apache Corp. Chesapeake Energy Corp. Marathon Oil Corp. Nexen, Inc. (b) Oil & Gas Refining & Marketing: 0.99% Marathon Petroleum Corp. Oil & Gas Storage & Transportation: 0.83% Ship Finance International Ltd. (b) Total Energy (Cost $9,081,893) FINANCIALS: 10.63% Asset Management & Custody Banks: 2.01% Ameriprise Financial, Inc. Bank of New York Mellon Corp. Diversified Banks: 0.98% Wells Fargo & Co. Diversified Capital Markets: 1.12% Credit Suisse Group AG – ADR Life & Health Insurance: 1.97% Protective Life Corp. Prudential Financial, Inc. Office REITs: 1.18% BioMed Realty Trust, Inc. Other Diversified Financial Services: 1.19% JPMorgan Chase & Co. Regional Banks: 2.18% BB&T Corp. TCF Financial Corp. (c) Total Financials (Cost $7,644,883) The accompanying notes are an integral part of these financial statements. 13 Al Frank Fund SCHEDULE OF INVESTMENTS at December 31, 2011, Continued Shares Value HEALTH CARE: 10.95% Health Care Distributors: 1.67% McKesson Corp. $ Health Care Equipment: 3.11% Baxter International, Inc. Covidien PLC (b) Palomar Medical Technologies, Inc. (a)(c) Life Sciences Tools & Services: 1.07% Thermo Fisher Scientific, Inc. (a) Managed Health Care: 2.81% Aetna, Inc. Unitedhealth Group, Inc. Pharmaceuticals: 2.29% Abbott Laboratories Novartis AG – ADR Total Health Care (Cost $6,333,124) INDUSTRIALS: 13.27% Aerospace & Defense: 4.05% General Dynamics Corp. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Raytheon Co. Construction & Engineering: 1.82% Tutor Perini Corp. (a) URS Corp. (a) Environmental & Facilities Services: 1.17% Waste Management Inc. (c) Human Resource & Employment Services: 1.28% Manpower, Inc. Industrial Machinery: 2.37% Briggs & Stratton Corp. Eaton Corp. Marine: 0.85% Navios Maritime Holdings Inc. (b) Railroads: 1.73% Norfolk Southern Corp. Total Industrials (Cost $10,790,953) INFORMATION TECHNOLOGY: 19.31% Application Software: 2.37% American Software, Inc. – Class A The accompanying notes are an integral part of these financial statements. 14 Al Frank Fund SCHEDULE OF INVESTMENTS at December 31, 2011, Continued Shares Value INFORMATION TECHNOLOGY: 19.31% (continued) Application Software: 2.37% (continued) Compuware Corp. (a) $ Communications Equipment: 1.40% Cisco Systems, Inc. Computer Hardware: 1.82% Apple Inc. (a) Hewlett Packard Co. Computer Storage & Peripherals: 2.38% Seagate Technology PLC (b) Xyratex Ltd. (b)(c) Electronic Manufacturing Services: 0.80% Benchmark Electronics, Inc. (a) Home Entertainment Software: 1.02% Activision Blizzard, Inc. Internet Software & Services: 0.97% United Online, Inc. IT Consulting & Other Services: 1.53% International Business Machines Corp. Semiconductors: 4.11% Alpha & Omega Semiconductor Ltd. (a)(b) Diodes, Inc. (a) Intel Corp. Microchip Technology, Inc. (c) Stmicroelectronics N.V. – ADR Systems Software: 1.39% Microsoft Corp. Technology Distributors: 1.52% Ingram Micro, Inc. – Class A (a) Wayside Technology Group, Inc. Total Information Technology (Cost $13,467,870) MATERIALS: 6.28% Construction Materials: 0.48% Smith-Midland Corp. (a)(e) Diversified Chemicals: 0.82% E.I. Du Pont de Nemours and Co. Diversified Metals & Mining: 2.35% BHP Billiton Ltd. – ADR (c) The accompanying notes are an integral part of these financial statements. 15 Al Frank Fund SCHEDULE OF INVESTMENTS at December 31, 2011, Continued Shares Value MATERIALS: 6.28% (continued) Diversified Metals & Mining: 2.35% (continued) Freeport-McMoRan Copper & Gold, Inc. $ Gold: 1.31% Yamana Gold, Inc. (b) Specialty Chemicals: 1.32% Celanese Corp. – Class A OM Group, Inc. (a) Total Materials (Cost $3,651,907) TELECOMMUNICATION SERVICES: 3.39% Integrated Telecommunication Services: 3.39% Nippon Telegraph & Telephone Corp. – ADR Portugal Telecom, SGPS, S.A. – ADR Verizon Communications, Inc. Total Telecommunication Services (Cost $2,464,759) UTILITIES: 1.30% Multi-Utilities: 1.30% DTE Energy Co. Total Utilities (Cost $942,579) Total Common Stocks ($67,530,398) SHORT-TERM INVESTMENTS: 3.76% Money Market Fund: 3.76% Invesco STIT-STIC Prime Portfolio, Institutional Class, 0.13% (d) (Cost $3,159,009) INVESTMENTS PURCHASED AS SECURITIES LENDING COLLATERAL: 4.98% Invesco STIT-STIC Prime Portfolio, Institutional Class, 0.13% (d) (Cost $4,181,851) Total Investments (Cost ($74,871,258): 105.11% Liabilities in Excess of Other Assets: (5.11)% ) Net Assets: 100.00% $ ADR – American Depositary Receipt (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. (c) All or a portion of this security is on loan.Total loaned securities had a market value of $4,095,626 at December 31, 2011. (d) Rate shown is the 7-day yield as of December 31, 2011. (e) Affiliated Company; the Fund owns 5% or more of the outstanding voting securities of the issuer. See Note 5 in the Notes to Financial Statements. The Global Industry Classification Standard (GICS) was developed by and is the exclusive property and a service mark of MSCI, Inc. (MSCI) and Standard & Poor’s Financial Services LLC (S&P) and is licensed for use by Al Frank Asset Management, Inc.Neither MSCI, S&P nor any other party involved in making or compiling the GICS or any GICS classifications makes any express or implied warranties or representation with respect to such standard or classification (or the results to be obtained by the use thereof), and all such parties hereby expressly disclaim all warranties of originality, accuracy, completeness, merchantability and fitness to a particular purpose with respect to any of such standard or classification.Without limiting any of the foregoing, in no event shall MSCI, S&P, any of their affiliates or any third party involved in the making or compiling the GICS or any GICS classification have any liability for any direct, indirect, special, punitive, consequential or any other damages (including lost profits) even if notified of the possibility of such damages. The accompanying notes are an integral part of these financial statements. 16 Al Frank Dividend Value Fund SCHEDULE OF INVESTMENTS at December 31, 2011 Shares COMMON STOCKS: 98.29% Value CONSUMER DISCRETIONARY: 13.31% Apparel Retail: 1.20% Stage Stores, Inc. $ Cable & Satellite: 1.47% Comcast Corp. – Class A Computer & Electronics Retail: 0.94% Radioshack Corp. Home Improvement Retail: 1.45% Home Depot, Inc. Homebuilding: 1.37% M.D.C. Holdings, Inc. Household Appliances: 1.64% Whirlpool Corp. Movies & Entertainment: 2.45% Walt Disney Co. World Wrestling Entertainment, Inc. – Class A Specialty Stores: 1.34% Staples, Inc. Tires & Rubber: 1.45% Cooper Tire & Rubber Co. Total Consumer Discretionary (Cost $2,182,817) CONSUMER STAPLES: 7.86% Agricultural Products: 1.18% Archer-Daniels-Midland Co. Drug Retail: 1.26% Walgreen Co. Hypermarkets & Super Centers: 1.24% Wal-Mart Stores, Inc. Packaged Foods & Meats: 2.57% Kraft Foods, Inc. – Class A Tyson Foods, Inc. – Class A Tobacco: 1.61% Philip Morris International Inc. Total Consumer Staples (Cost $896,658) ENERGY: 10.43% Integrated Oil & Gas: 3.65% Eni S.p.A – ADR Exxon Mobil Corp. The accompanying notes are an integral part of these financial statements. 17 Al Frank Dividend Value Fund SCHEDULE OF INVESTMENTS at December 31, 2011, Continued Shares Value ENERGY: 10.43% (continued) Integrated Oil & Gas: 3.65% (continued) Total SA – ADR $ Oil & Gas Drilling: 0.88% Diamond Offshore Drilling, Inc. Oil & Gas Equipment & Services: 1.14% Bristow Group, Inc. Oil & Gas Exploration & Production: 3.11% Apache Corp. Chesapeake Energy Corp. Marathon Oil Corp. Oil & Gas Refining & Marketing: 0.75% Marathon Petroleum Corp. Oil & Gas Storage & Transportation: 0.90% Ship Finance International Ltd. (a) Total Energy (Cost $1,439,562) FINANCIALS: 12.12% Asset Management & Custody Banks: 1.37% Ameriprise Financial, Inc. Diversified Capital Markets: 1.13% Credit Suisse Group AG – ADR Investment Banking & Brokerage: 1.00% Goldman Sachs Group, Inc. Life & Health Insurance: 2.53% Protective Life Corp. Prudential Financial, Inc. Other Diversified Financial Services: 1.15% JPMorgan Chase & Co. Regional Banks: 1.30% BB&T Corp. Specialized REITs: 1.24% LTC Properties, Inc. Thrifts & Mortgage Finance: 2.40% Hudson City Bancorp, Inc. New York Community Bancorp, Inc. Total Financials (Cost $2,010,976) The accompanying notes are an integral part of these financial statements. 18 Al Frank Dividend Value Fund SCHEDULE OF INVESTMENTS at December 31, 2011, Continued Shares Value HEALTH CARE: 8.91% Health Care Distributors: 1.61% McKesson Corp. $ Health Care Equipment: 2.28% Baxter International, Inc. Covidien PLC (a) Managed Health Care: 1.17% Aetna, Inc. Pharmaceuticals: 3.85% Abbott Laboratories Merck & Co., Inc. Novartis AG – ADR Total Health Care (Cost $1,014,670) INDUSTRIALS: 12.79% Aerospace & Defense: 2.60% Lockheed Martin Corp. Raytheon Co. Environmental & Facilities Services: 1.35% Waste Management Inc. Human Resource & Employment Services: 0.99% Manpower, Inc. Industrial Conglomerates: 1.07% 3m Co. Industrial Machinery: 2.63% Briggs & Stratton Corp. Eaton Corp. Marine: 1.23% Navios Maritime Holdings Inc. (a) Railroads: 1.26% Norfolk Southern Corp. Trading Companies & Distribution: 1.66% Aceto Corp. Total Industrials (Cost $1,730,839) INFORMATION TECHNOLOGY: 18.14% Application Software: 0.98% American Software, Inc. – Class A Communications Equipment: 2.47% Cisco Systems, Inc. The accompanying notes are an integral part of these financial statements. 19 Al Frank Dividend Value Fund SCHEDULE OF INVESTMENTS at December 31, 2011, Continued Shares Value INFORMATION TECHNOLOGY: 18.14% (continued) Communications Equipment: 2.47% (continued) Telefonaktiebolaget LM Ericsson – ADR $ Computer Storage & Peripherals: 3.32% Seagate Technology PLC (a) Xyratex Ltd. (a) Electronic Manufacturing Services: 1.29% DDi Corp. Home Entertainment Software: 1.19% Activision Blizzard, Inc. Internet Software & Services: 1.26% United Online, Inc. IT Consulting & Other Services: 1.65% International Business Machines Corp. Semiconductors: 3.89% Intel Corp. Microchip Technology, Inc. Stmicroelectronics N. V. – ADR Systems Software: 1.34% Microsoft Corp. Technology Distributors: 0.75% Wayside Technology Group, Inc. Total Information Technology (Cost $2,297,486) MATERIALS: 6.82% Diversified Chemicals: 1.26% E.I. Du Pont de Nemours and Co. Diversified Metals & Mining: 2.69% BHP Billiton Ltd. – ADR Freeport-McMoRan Copper & Gold, Inc. Gold: 1.72% Yamana Gold, Inc. (a) Steel: 1.15% Nucor Corp. Total Materials (Cost $746,975) TELECOMMUNICATION SERVICES: 5.51% Alternative Carriers: 1.06% L-3 Communications Holdings, Inc. The accompanying notes are an integral part of these financial statements. 20 Al Frank Dividend Value Fund SCHEDULE OF INVESTMENTS at December 31, 2011, Continued Shares Value TELECOMMUNICATION SERVICES: 5.51% (continued) Integrated Telecommunication Services: 4.45% Nippon Telegraph & Telephone Corp. – ADR $ Portugal Telecom, SGPS S.A. – ADR Verizon Communications, Inc. Total Telecommunication Services (Cost $716,260) UTILITIES: 2.40% Electric Utilities: 0.90% Exelon Corp. Multi-Utilities: 1.50% DTE Energy Co. Total Utilities (Cost $312,315) Total Common Stocks ($13,348,558) SHORT-TERM INVESTMENTS: 2.40% Money Market Fund: 2.40% Invesco STIT-STIC Prime Portfolio, Institutional Class, 0.13% (b) (Cost $347,704) Total Investments (Cost ($13,696,262): 100.69% Liabilities in Excess of Other Assets: (0.69)% ) Net Assets: 100.00% $ ADR – American Depositary Receipt (a) U.S. traded security of a foreign issuer. (b) Rate shown is the 7-day yield as of December 31, 2011. The Global Industry Classification Standard (GICS) was developed by and is the exclusive property and a service mark of MSCI, Inc. (MSCI) and Standard & Poor’s Financial Services LLC (S&P) and is licensed for use by Al Frank Asset Management, Inc.Neither MSCI, S&P nor any other party involved in making or compiling the GICS or any GICS classifications makes any express or implied warranties or representation with respect to such standard or classification (or the results to be obtained by the use thereof), and all such parties hereby expressly disclaim all warranties of originality, accuracy, completeness, merchantability and fitness to a particular purpose with respect to any of such standard or classification.Without limiting any of the foregoing, in no event shall MSCI, S&P, any of their affiliates or any third party involved in the making or compiling the GICS or any GICS classification have any liability for any direct, indirect, special, punitive, consequential or any other damages (including lost profits) even if notified of the possibility of such damages. The accompanying notes are an integral part of these financial statements. 21 Al Frank Funds STATEMENTS OF ASSETS AND LIABILITIES at December 31, 2011 Al Frank Al Frank Dividend Fund Value Fund ASSETS Investments in securities, at value: Non-affiliates (cost $74,617,332 and $13,696,262, respectively)1 $ $ Affiliates (cost $253,926 and $0, respectively) — Total investments in securities, at value (cost $74,871,258 and $13,696,262, respectively) Receivables: Securities sold Dividends and interest Fund shares sold Securities lending — Prepaid expenses Total assets LIABILITIES Payables: Collateral on securities loaned — Securities purchased Fund shares redeemed Due to advisor Transfer agent fees and expenses Administration fees Distribution fees Shareholder reporting expenses Audit fees Fund accounting fees Custody fees Chief Compliance Officer fee Accrued expenses Total liabilities NET ASSETS $ $ CALCULATION OF NET ASSET VALUE PER SHARE Investor Class Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ Advisor Class Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Undistributed net investment income — Accumulated net realized gain/(loss) on investments ) Net unrealized appreciation on investments Net assets $ $ 1Includes loaned securities with a market value of $ $
